Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on March 19, 2020.  Claims 1-12 are pending.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
At Page 5, Line 13, “mechism-circuit” should be “mechanism-circuit”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
external device (500)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 includes the limitation “an external device (500)”.  It is unclear if the Applicant intended to use reference numerals for just this one element.  The reference characters are enclosed within parentheses, as required.  The presence or absence of such reference characters does not affect the scope of the claim.  See MPEP 608.01 (m).  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the detection element”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 is dependent on claim 1, which introduced “at least three detection elements”.  It is unclear, and therefore indefinite, which detection element is being referenced.  This may be “each detection element” of “the at least three detection elements”.  
Claim 3 recites the limitation “the detection element”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 3-6 are rejected for incorporation of the errors of the base claim by dependency. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection elements” and “abnormality monitor” in claim 1 and “notification unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al., Japanese Patent Application 2016-53616, published WO2017159090, issued as U.S. Patent 10,717,462 B2 (2020).
As to claim 1, Oka et al. discloses a detection unit comprising: 
a sensor including at least three detection elements configured to detect a change of physical quantity and outputting detection signals respectively corresponding to detection values of the respective detection elements (Column 3, Lines 9-30, Figures 1-2), and 
a controller (i) including an abnormality monitor configured to monitor the detection signal and identify a normal signal and an abnormal signal, the normal signal being a normal detection signal and the abnormal signal being a detection signal having abnormality, and (ii) either (a) outputting a value corresponding to at least one of two normal signals when two or more normal signals are identified or (b) stopping output regarding the detection signal when two or more normal signals are not identified (Figure 4, Column 7, Lines 51-57, Column 8, Lines 32-67).
As to claim 7, Oka et al. discloses the detection unit of claim 1, and further discloses wherein the abnormality monitor is configured to identify the normal signal by calculating a reference signal by using at least two detection signals and compare the detection signal with the reference signal (Column 7, Line 58 – Column 8, Line 4).
As to claim 8, Oka et al. discloses the detection unit of claim 1, and further discloses wherein the abnormality monitor is configured to identify the abnormal signal according to a comparison result of the two detection signals, wherein the comparison 
As to claim 9, Oka et al. discloses the detection unit of claim 1, and further discloses wherein the abnormality monitor is configured to identify the abnormal signal according to a comparison result of the two detection signals, which is based on a comparison of at least one subject-to-comparison pair of the detection signals set in advance, when the comparison result of the subject-to-comparison pair is normal, the abnormality monitor identifies both of the detection signals of the subject-to- comparison pair as a normal signal, when the comparison result of the subject-to-comparison pair is abnormal, the abnormality monitor searches for a new pair having a normal comparison result, and identifies, if any, both of the detection signals of the new pair having the normal comparison result as a normal signal, and sets the new pair as a subject-to-comparison pair for a next and subsequent comparison (Column 7, Line 51 – Column 8, Line 4).
As to claim 11, Oka et al. discloses the detection unit of claim 1.  Oka et al. further discloses wherein the controller includes a notification unit configured to notify an external device (500) of abnormality information regarding the abnormality of the detection signal (Column 4, Lines 1-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oka et al., Japanese Patent Application 2016-53616, published WO2017159090, issued as U.S. Patent 10,717,462 B2 (2020) in view of Fujita, Japanese Patent Application 2018-052369 (2018), published as U.S. Patent Application Publication 2021/0001919 A1.
As to claim 2, Oka et al. discloses the detection unit of claim 1.  Oka et al. does not disclose a sub detection element, as claimed.
Fujita discloses wherein the detection element includes a main detection element and a sub detection element, a combination of the main detection element and the sub detection element is defined as a system, and the sensor is provided with a plurality of systems (0065-0066).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the detection unit of claim 1, as disclosed by Oka et al., with the use of a main detection element and sub detection element, as claimed, as disclosed by Fujita, to include multiple elements in the sensor, 
As to claim 3, Oka et al., as modified by Fujita, discloses the detection unit of claim 2.  Fujita further discloses wherein a configuration of the detection element is different among the main detection element and the sub detection element (0006, 0102).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the detection unit of claim 2, as disclosed by Oka et al., as modified by Fujita, with the use of different detection elements, as claimed, as disclosed by Fujita, to prevent occurrence of an abnormality due to the same cause from resulting in the same abnormality, providing better safety and redundancy in the sensor.
As to claim 4, Oka et al., as modified by Fujita, discloses the detection unit of claim 2.  Fujita further discloses wherein the plurality of systems in the sensor are connected to respectively different power sources (0074-0075, 0110).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the detection unit of claim 2, as disclosed by Oka et al., as modified by Fujita, with the use of different power sources, as claimed, as disclosed by Fujita, to provide continuing power, even when the power supply to some system is abnormal, providing better safety and redundancy in the sensor.

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oka et al., Japanese Patent Application 2016-53616, published WO2017159090, issued as U.S. Patent 10,717,462 B2 (2020) in view of Fujita, Japanese Patent Application 2018-052369 (2018), published as U.S. Patent Application Publication 2021/0001919 A1 as applied to claim 2 above, and further in view of Jo, U.S. Patent 10,620,068 B2 (2020).
As to claim 5, Oka et al., as modified by Fujita, discloses the detection unit of claim 2.  Oka et al. does not disclose priority signals, as claimed.  Jo discloses wherein a main signal from the main detection element is a priority signal having high output priority, and a sub signal from the sub detection element is a monitor signal used for monitoring the main signal, and is output as a replacement signal of the main signal when the main signal has abnormality (Column 10, Lines 3-14, Column 15, Lines 13-34).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the detection unit of claim 2, as disclosed by Oka et al., as modified by Fujita, with the use of different priority signals, as claimed, as disclosed by Jo, to utilize the data that is not shown to be in abnormality status and obtain the best information from the sensors, allowing safest operation.
As to claim 6, Oka et al., as modified by Fujita and Jo, discloses the detection unit of claim 5.  Oka et al. does not disclose comparison of signals, as claimed. 
Fujita discloses wherein the abnormality monitor is configured to compare the main signal of a subject system with both of the sub signal of the subject system and the main signal of an other system, and compare the sub signal of the subject system with 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the detection unit of claim 5, as disclosed by Oka et al., as modified by Fujita and Jo, with the use of comparing the signals, as claimed, as disclosed by Fujita, to determine when the sensors are functioning properly, allowing safest operation.

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666